Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the electronic cigarette as claimed, including the fourth sealer is disposed on the sealing seat, and the sealing seat is mounted on one end of the funnel; the third sealer and the first spring sleeve the funnel, and the funnel is inserted in the e-liquid feeder; the e-liquid feeder is disposed on the first fixed seat; the regulating ring comprises locating slots, and the second fixed seat comprises stop pins corresponding to the locating slots, the control plate and the battery cell are disposed at two sides of the support, respectively; the support is disposed in the housing; the fifth sealer and the second springs are disposed on the output electrodes; the output electrodes are disposed on the electrode holder and are fixed by the fixed rings; the elastic sheets are disposed on the electrode holder and are fixed by the screws as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art discloses electronic cigarettes, but not the limitations noted above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833